UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from: to Commission File No. 33-55254-38 General Environmental Management, Inc. (Exact name of Small Business Issuer as specified in its charter) NEVADA 87-0485313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3191 Temple Ave., Suite 250, Pomona CA 91768 (Address of principal executive offices and Zip Code) (909) 444-9500 (Issuer’s telephone number, including area code) Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of June 30, 2007 $0.001 PAR VALUE COMMON STOCK 11,024,295 SHARES GENERAL ENVIRONMENTAL MANAGEMENT, INC. QUARTERLY REPORT ON FORM 10QSB FOR THE THREE MONTHS ENDED MARCH 31, 2007 TABLE OF CONTENTS Page Part 1 Financial Information Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Unaudited Consolidated Statements of Operations for the Three Months and Six Months ended June 30, 2007 and 2006 5 Condensed Unaudited Consolidated Statement of Shareholders’ Equity for theSix Months Ended June 30, 2007 6 Condensed Unaudited Consolidated Statements of Cash Flows for theSix Months Ended June 30, 2007 and 2006 7 Notes to the Unaudited Condensed Consolidated Financial Statements 9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Item 3 Controls and Procedures 28 Part II Other Information Item 1 Legal Proceedings 28 Item 2 Changes in Securities 28 Item 3 Defaults Upon Senior Securities 28 Item 4 Submission of Matters to a Vote of Security Holders 28 Item 5 Other Information 28 Item 6 Exhibits and Reports on Form 8K 28 Signatures 29 CEO Certification attached CFO Certification attached 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 98,173 $ 618,654 Accounts receivable, net of allowance for doubtful accounts of $263,390 and $285,000,respectively 5,121,009 5,540,069 Prepaid expenses and other current assets 727,929 428,018 Total Current Assets 5,947,111 6,586,741 Property and Equipment – net of accumulated depreciation $1,567,098 and $1,248,088, respectively 3,736,440 2,918,690 Restricted cash 1,165,677 911,168 Intangibles, net 1,146,902 1,191,217 Deferred financing fees 166,686 291,529 Deposits 246,802 147,742 Goodwill 946,119 946,119 TOTAL ASSETS $ 13,355,737 $ 12,993,206 (Continued) See accompanying notes to condensed consolidated financial statements. 3 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) June 30, December 31, 2007 2006 (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 3,781,902 $ 3,755,264 Accrued expenses 1,942,671 2,149,178 Accrued disposal costs 680,557 593,575 Payable to related party 693,971 824,783 Deferred rent 32,618 25,150 Current portion of financing agreement 769,638 1,017,048 Current portion of long term obligations 252,747 125,432 Current portion of convertible notes payable 510,083 - Total Current Liabilities 8,664,187 8,490,430 LONG-TERM LIABILITIES : Financing agreements, net of current portion 2,154,184 2,050,588 Long term obligations, net of current portion 2,421,200 1,704,892 Convertible Notes payable - 601,161 Total Long-TermLiabilities 4,575,384 4,356,641 STOCKHOLDERS’ EQUITY Series B Convertible Preferred Stock, net of offering costs of $ 60,960, liquidation preference $1 per share, $.001 par value, 100,000,000 shares authorized, none and 2,480,500shares issued and outstanding - 2,481 Common stock, $.001 par value, 1,000,000,000 shares authorized, 11,024,295 and 5,920,408 shares issued and outstanding 11,025 5,920 Additional paid in capital 43,131,510 33,430,095 Accumulated deficit (43,026,369 ) (33,292,361 ) Total Stockholders' Equity 116,166 146,135 TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ 13,355,737 $ 12,993,206 See accompanying notes to condensed consolidated financial statements. 4 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Sixmonths ended June 30, 2007 June 30,2006 June 30, 2007 June 30, 2006 REVENUES $ 6,541,832 $ 4,349,839 $ 12,859,212 $ 7,997,757 COST OF REVENUES 5,068,675 3,338,327 10,145,012 6,126,696 GROSS PROFIT 1,473,157 1,011,512 2,714,200 1,871,061 OPERATING EXPENSES 2,681,502 2,191,472 7,748,042 3,942,749 OPERATING LOSS (1,208,345 ) (1,179,960 ) (5,033,842 ) (2,071,688 ) OTHER INCOME (EXPENSE): Interest income 10,948 6,323 19,415 11,671 Interest and financing costs (560,120 ) (610,630 ) (1,240,133 ) (896,887 ) Costs to induce conversion of debt (3,428,847 ) - (3,547,687 ) - Other non-operating income 34,259 22,826 68,239 52,812 Net Loss (5,152,106 ) (1,761,441 ) (9,734,008 ) (2,904,092 ) Preferred stock dividends - (16,871 ) - (16,871 ) Net Loss applicable to common share holders $ (5,152,106 ) $ (1,778,312 ) $ (9,734,008 ) $ (2,920,963 ) Calculations of net loss per common Share, basic and diluted: $ (.53 ) $ (1.89 ) $ (1.13 ) $ (3.11 ) Weighted average shares of common stock outstanding, basic and diluted 9,767,147 941,688 8,611,020 938,943 See accompanying notes to the condensed consolidated financial statements. 5 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (UNAUDITED) FOR THESIX MONTHS ENDED JUNE 30, 2007 Preferred Stock Additional Common Stock Series B Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance, January 1, 2007 5,920,408 $ 5,920 2,480,500 $ 2,481 $ 33,430,095 $ (33,292,361 ) $ 146,135 Issuance of common stock for cash 1,156 1 1,887 1,888 Issuance of common stock on conversion of preferred stock 2,067,106 2,067 (2,480,500 ) (2,481 ) 414 - Issuance of common stock on conversion of debt 377,308 378 451,224 451,602 Issuance of common stock on conversion of notes payable 1,881,860 1,883 4,707,781 4,709,664 Issuance of common stock for settlement of payable to related entity 184,874 185 219,815 220,000 Issuance of common stock pursuant to advisory agreement 426,500 426 507,109 507,535 Issuance of common stock on conversion of interest on notes payable 165,083 165 196,607 196,772 Valuationof warrants issuedto related entity as inducement to convert debt to equity 1,140,328 1,140,328 Valuation expense on modification of warrant terms with related entity 136,082 136,082 Stock compensation cost for value of vested options 634,745 634,745 Valuation of warrants issued in connection with advisory fee agreement 357,750 357,750 Valuation of warrants issued in connection with conversion of debt 62,163 62,163 Valuation of warrants issued in connection with conversion of interest 36,865 36,865 Valuation of warrants issued for consulting services 1,248,645 1,248,645 Net loss forthe sixmonths ended June30, 2007 (9,734,008 ) (9,734,008 ) Balance, June30, 2007 11,024,295 $ 11,025 - $ - $ 43,131,510 $ (43,026,369 ) $ 116,166 See accompanying notes to consolidated financial statements. 6 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SixMonths Ended June30, 2007 2006 OPERATING ACTIVITIES Net Loss $ (9,734,008 ) $ (2,904,092 ) Adjustments to reconcile net loss to cash used in operating activities Depreciation and amortization 363,326 243,960 Amortization of discount on notes 10,416 10,416 Fair value of vested options 634,745 110,622 Issuance of warrants and common shares for services 2,294,104 - Conversion of accrued interest to common stock 48,022 - Amortization of discount on convertible debt 408,270 422,949 Amortization of deferred financing fees 124,843 101,517 Costs to induce conversion of debt 3,547,687 - Valuation of warrants to induce conversion of interest payable 36,866 - Gain on issuance of common shares for accounts payable 62,163 (53,900 ) Changes in assets and liabilities: Accounts Receivable 419,060 1,638,107 Prepaid and other current assets (299,911 ) (143,611 ) Accounts Payable 26,638 (1,537,590 ) Accrued interest on convertible notes - 60,255 Accrued expenses and other liabilities 397,217 411,775 NET CASH USED IN OPERATING ACTIVITIES (1,660,562 ) (1,639,592 ) INVESTING ACTIVITIES Acquisition, net of liabilities assumed - (1,500,000 ) Increase in deposits and restricted cash (353,569 ) (311,549 ) Additions to property and equipment (187,576 ) (98,840 ) NET CASH USED IN INVESTING ACTIVITIES (541,145 ) (1,910,389 ) FINANCING ACTIVITIES Net advances (payments) from line of credit - (1,094,780 ) Net advances from notes payable – financing agreement (552,084 ) - Advances from related parties 2,347,400 745,613 Issuance of notes payable - 37,640 Payment of notes payable (115,978 ) (50,186 ) Proceeds from issuance of notes - 3,433,104 Proceeds from issuance of convertible notes - 1,288,799 Proceeds from issuance of common stock 1,888 - Deferred financing fees - (789,729 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 1,681,226 3,570,461 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (520,481 ) 20,480 Cash at beginning of period 618,654 47,995 CASH AT END OF PERIOD $ 98,173 $ 68,475 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest Expense $ 463,558 $ 121,139 (continued) See accompanying notes to the condensed consolidated financial statements. 7 GENERAL ENVIRONMENTAL MANAGEMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Continued) SixMonths Ended June30, 2007 2006 SUPPLEMENTAL DISCLOSURE OF NON – CASH INVESTING AND FINANCING ACTIVITIES: Value of warrants issued to lenders recorded as debt discount $ - $ 1,191,262 Value of beneficial conversion feature of notes issued recorded as debt discount - 932,168 Valuation of warrants issued to advisors recorded as financing costs - 197,723 Conversion of related party debt to common stock 2,478,212 110,000 Conversion of investor interest to common stock 148,750 - Issuance of common stock for financing costs - 210,000 Deferred financing cost included in payable to related party - 75,000 Issuance of capital lease obligations 949,185 - Value of warrants and beneficial conversion feature on convertible notes - 1,282,416 Conversion of accrued expenses to equity 451,602 - See accompanying notes to the condensed consolidated financial statements. 8 GENERAL ENVIRONMENTAL MANAGEMENT, INC AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES ORGANIZATION AND DESCRIPTION OF BUSINESS Ultronics Corporation (a development stage company) ( “the Company”)was incorporated in the state of Nevada on March 14, 1990 to serve as a vehicle to effect a merger, exchange of capital stock, asset acquisition or other business combination with a domestic or foreign private business.The Company’s fiscal year end is December 31. On February 14, 2005 the Company acquired all of the outstanding shares of General Environmental Management, Inc (“GEM”), a Delaware Corporation in exchange for 18,914,408 shares of its class A common stock and as a result GEM became a wholly owned subsidiary of Ultronics Corporation. The acquisition was accounted for as a reverse merger (recapitalization) with GEM deemed to be the accounting acquirer, and Ultronics Corporation the legal acquirer.Accordingly, the historical financial information presented in the financial statements is that of GEM as adjusted to give effect to any difference in the par value of the issuer’s and the accounting acquirer stock with an offset to capital in excess of par value.The basis of the assets, liabilities and retained earnings of GEM, the accounting acquirer, have been carried over in the recapitalization.Subsequent to the acquisition, the Company changed its name to General Environmental Management, Inc. On January 29, 2007 a special meeting of the shareholders of the Company was held.The shareholders approved the amendment and restatement of the Company’s Articles of Incorporation.The restated articles included the increase of the authorized number of shares of common stock to one billion, the increase of the authorized number of shares of preferred stock to 100,000,000; and of a one for thirty reverse stock split. All share and per share amounts have been restated to show the effects of the reverse stock split as if it occurred at the beginning of the earliest period presented. BASIS OF PRESENTATION The condensed consolidated interim financial statements included herein have been prepared by the Company, pursuant to the rules and regulations of the Securities and Exchange Commission with regardto Regulation S-B and, in the opinion of management, include all adjustments which, except, as described elsewhere herein, are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations, and cash flows for the period presented. The financial statements presented herein should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006 filed with the Securities and Exchange Commission. The results for the interim periods are not necessarily indicative of results for the entire year. 9 GOING CONCERN Theaccompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. The Company incurred a net loss of $9,734,008 and utilized cash in operating activities of $1,660,562 during the sixmonthsended June 30, 2007, and as of June 30, 2007 the Company had current liabilities exceeding current assets by $2,717,076. These matters raise substantial doubt about the Company’s ability to continue as a going concern. Management is continuing to raise capital through the issuance of debt and equity. In addition, management believes that the Company will begin to operate profitably due to increased size, improved operational results and cost cutting practices. However, there can be no assurances that the Company will be successful in this regard or will beable to eliminate its working capital deficit or operating losses. The accompanying condensed consolidated financial statements do not contain any adjustments which may be required as a result of this uncertainty. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company’s management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of the contingent assets and liabilities at the date of the financial statements.These estimates and assumptions will also affectthe reported amounts of certain revenues and expenses during the reporting period.Actual results could differ materially based on any changes in the estimates and assumptions that the Company uses in the preparation of its financial statements that are reviewed no less than annually.Actual results could also differ materially from these estimates and assumptions due to changes in environmental-related regulations or future operational plans, and the inherent imprecision associated with estimating such future matters. (b) Revenue Recognition. The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurredor services have been rendered, the price is fixed or determinable, and collection is reasonably assured. The Company is a fully integrated environmental service firm structured to provide field services, technical services, transportation, off-site treatment, on-site treatment services, and environmental health and safety (“EHS”) compliance services.We assist clients in meeting regulatory requirements from the designingstage to the waste disposition stage. The technicians who provide these services are billed at negotiated rates, or the service is bundled into a service package.These services are billed and revenue recognized when the service is performed and completed. When the service is billed, client costs are accumulated and accrued. Our field services consist primarily of handling, packaging, and transporting a wide variety of liquid and solid wastes of varying amounts. We provide the fully trained labor and materials to properly package hazardous and non-hazardous waste according to requirements of the Environmental Protection Agency and the Department of Transportation. Small quantities of laboratory chemicals are segregated according to hazard class and packaged into appropriate containers or drums. Packaged waste is profiled for acceptance at a client’s selected treatment, storage and disposal facility (TSDF) and tracked electronically through our systems. Once approved by the TSDF, we provide for the transportation of the waste utilizing tractor-trailers or bobtail trucks. The time between picking up the waste and transfer to an approved TSDF is usually less than 10 days.The Company recognizes revenue for waste picked up and received waste at the time pick up or receipt occurs and recognizes the estimated cost of disposal in the same period. For the Company’s TSDF located in Rancho Cordova, CA, costs to dispose of waste materials located at the Company’s facilities are included in accrued disposal costs.Due to the limited size of the facility, waste is held for only a short time before transfer to a final treatment, disposal or recycling facility. 10 (c) Concentrations The Company’s financial instruments that are exposed to concentrations of credit risk consist principally of cash and trade receivables.The Company places its cash in what it believes to be credit-worthy financial institutions.However, cash balances have exceeded FDIC insured levels at various times.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risk in cash.
